Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art appears to be Yu et al. (US Patent Pub. 2014/242013).  Yu et al. disclose a composition comprising extracts of Atractylodis Macrocephalae Rhizome, Glycyrrhizae Radix et Rhizome, Paeoniae Radix Alba and Poria for skin care, skin whitening and anti-skin aging (ABSTRACT).  Yu et al. is silent in regard to the addition of atractylenolide, lichochalcone, glabridin, paeoniflorin or pachymic acid.  Furthermore, applicant has shown where the extracts of Atractylodis Macrocephalae, Glycyrrhizae, Paeoniae and Poria synergistically inhibits melatonin production when combined with both glabridin and Atractylenoide I, whereas combination with Atractylenoide and glabridin are antagonistic, which makes synergy particularly surprising (Table 2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANNETTE HOLLOMAN whose telephone number is (571)270-5231. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANNETTE HOLLOMAN/Primary Examiner, Art Unit 1612